Citation Nr: 0206995	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had periods of service with the United States 
Army Reserve between January 1981 and February 2001, 
including a period of active duty for training from June 15-
28, 1997. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension.

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  The Board remanded the case 
for additional development in February 2001.  The case has 
now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim and the evidence necessary to substantiate it.

2.  Manifestation of symptoms of hypertension were noted so 
close to the beginning of the appellant's period of active 
duty for training in June 1997 that the disease could not 
have originated in so short a period, and establishes pre-
service existence thereof.

3.  The pre-existing hypertension did not increase in 
severity as a result of military service.




CONCLUSION OF LAW

Hypertension preexisted military service and was not incurred 
in service or aggravated thereby.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations have been fulfilled.  The claim has 
been considered on the merits, and not solely based on well 
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
what evidence was of record.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the appellant's service 
medical records.  Available post-service treatment records 
have also been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence that exists but has not 
been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active duty 
for training.  See 38 U.S.C.A. §§ 101(24), 1110, 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof. 38 C.F.R. § 3.303(c).

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993).  See also Beverly v. Brown, 9 Vet. App. 402 (1996) 
(which held that a veteran is not entitled to service 
connection for aggravation of a pre-service knee disorder 
where the veteran experienced some pain and stiffness in the 
knee during service, but there was no evidence to show that 
the veteran experienced persistent worsening of his knee 
condition in service, and in fact, the record showed that the 
veteran's knee condition actually improved while he was in 
service).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d). 

III.  Background Information

As was noted above, the appellant had periods of active duty 
for training with the United States Army Reserve between 
January 1981 and February 2001, including a period of active 
duty for training from June 15-28, 1997.  In her original 
claim for disability compensation submitted in May 1998, the 
appellant reported that she sought disability compensation 
for hypertension which occurred during active duty for 
training with the United States Army Reserve in June 1997.  
The exact dates of all of the periods of active duty training 
could not be determined.  However, a chronological statement 
of retirement points shows that she has had periods of active 
duty training every year from 1981 to 2000.  It appears that 
she usually had approximately two weeks of active duty 
training per year, with a few years (1984, 1985 and 1993) in 
which she had a total of approximately four weeks of active 
duty training.  

The evidence which is of record includes service medical 
records such as the report of an electrocardiogram conducted 
in October 1988 as part of the appellant's over 40 
examination which shows that the results were considered to 
be borderline with low voltage and non specific STT changes.  
The report of a medical examination conducted at that time 
shows that blood pressure was 138/72.  

The report of a quadrennial examination conducted in December 
1992 reflects that the appellant's sitting blood pressure was 
138/102.  The summary of defects included increased blood 
pressure.  The report of an electrocardiogram conducted at a 
VA medical center in December 1992 shows that the results 
were interpreted as showing a normal sinus rhythm, and a T 
wave abnormality - consider anterior ischemia.  

The report of a service medical screening summary dated in 
January 1993 shows that the appellant's blood pressure of 
138/102 was mildly high, and that she should monitor it 
regularly and follow her doctor's suggestions regarding 
exercise, weight, diet, etc.  

The report of a medical examination conducted on June 24, 
1997, because the appellant was over 40, shows that her blood 
pressure reading was 135/94.  The summary of defects noted 
increased blood pressure.  It was recommended that her blood 
pressure be checked three times.  

A serial blood pressure check record also dated June 24, 
1997, shows that the appellant's blood pressure was taken 
repeatedly over the course of five days.  On the first day 
her morning readings were 162/96 on the left and 160/90 on 
the right.  Her afternoon readings that day were 160/82 on 
the left and 164/80 on the right.  On the second day her 
morning reading was 142/90 on the left and 138/90 on the 
right.  Her afternoon readings were 150/90 on the left and 
154/90 on the right.  On the third day her morning readings 
were 150/92 on the left and 150/90 on the right.  Her 
afternoon readings were 142/94 on the left and 150/90 on the 
right.  On the fourth day her morning readings were 134/96 on 
the left and 130/90 on the right.  Her afternoon readings 
were 150/90 on the left and 154/92 on the right.  On the 
fifth day, her morning readings were 140/90 on the left and 
142/90 on the right.  Her afternoon readings were 144/92 on 
the left and 150/90 on the right.  The record does not 
indicate that hypertension was diagnosed.   An 
electrocardiogram record shows that during the over 40 
examination the appellant was found to have a nonspecific T-
wave abnormality.  A diagnosis of inferior infarct, age 
undetermined, was crossed out.  

A letter dated in October 1997 from a private physician, 
Charles Quarles, M.D., reflects that he has followed the 
appellant for chronic sinusitis.  He stated that her blood 
pressures were usually normal.  He said that no EKG's had 
been done, so he could not comment about the onset of 
abnormal EKG's.  A letter from Dr. Quarles dated in September 
1998 indicates that the appellant was seen for hypertension.  

The appellant testified in support of her claim during a 
hearing held in January 2001.  She stated that when she first 
entered service in 1980 she did not have any problems with 
hypertension.  She also stated that she was never treated for 
hypertension until her period of active duty for training in 
June 1997.  Although the appellant's representative indicated 
that she was not feeling well and went on sick call, the 
appellant indicated instead that the elevated blood pressure 
readings in June 1997 were simply noted on a physical.  At 
that time she underwent a physical examination and then a 
five day blood pressure check was performed.  She also stated 
that she was not aware of having hypertension in 1992.  She 
said that she did exercises such as pushups and sit-ups 
during her period of active duty training.  She stated that 
her blood pressure problems first surfaced in the military, 
but conceded that her duties in the military, as a nurse at a 
hospital, were not really stressful and were the same as in 
her civilian job.  

IV.  Analysis

The appellant contends that the RO made a mistake by denying 
her claim for service connection for hypertension.  She 
asserts that she was noted to have that disorder during 
active duty for training in June 1997.  

Hypertension means persistently high arterial blood pressure.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2001).

After considering all of the evidence which is of record, the 
Board finds that the preponderance of the evidence weighs 
against the appellant's claim.  The Board notes initially 
that the service medical records do not contain any 
indication that hypertension was diagnosed during any of her 
periods of active duty for training, or that the 
electrocardiogram results reflected the presence of a 
disease.  

Moreover, even if the blood pressure readings noted in active 
duty for training in June 1997 did represent the presence of 
hypertension, there is no basis for concluding that such a 
disorder started during any of the appellant's short periods 
of active duty for training as opposed to during her much 
more substantial periods in which she was in civilian status.  
The Board notes that the service medical records do not 
contain any indication that the appellant was suffering from 
any symptoms of hypertension.  The blood pressure readings 
were noted on routine physical examinations rather than in 
connection with medical treatment.  Although the appellant 
contends that hypertension arose in June 1997 while she was 
on active duty for training, the Board finds that the 
appellant's elevated blood pressure and abnormal 
electrocardiogram findings existed prior to the period of 
active duty in June 1997.  In this regard, the Board notes 
that under 38 C.F.R. § 3.303(c), the manifestation of 
symptoms of a chronic disease from the date of enlistment or 
so close thereto that the disease could not have originated 
is so short a period will establish pre-service existence 
thereof.  Hypertension is considered by regulation to be a 
chronic disease.  38 C.F.R. §  3.309.  The appellant's 
slightly elevated blood pressure readings were noted less 
than two weeks into her period of active duty for training.  
As such, hypertension, if it existed at that time, cannot be 
said to have originated during the very short period of 
active duty training preceding the onset of the appellant's 
elevated readings.  This conclusion is confirmed by the fact 
that the abnormal electrocardiogram results were noted as 
early as 1988, and an elevated blood pressure reading was 
noted as early as 1992.  The presumption of soundness does 
not apply in this case as there is no indication that a 
medical examination was performed upon entrance into the 
appellant's period of active duty for training.  The Board 
also notes that the presumption pertaining to chronic 
disorders manifested within a year after service is not 
applicable in this case as the appellant has never had 
continuous active service for a period of 90 days of more.  

The Board further finds that the appellant's pre-existing 
hypertension did not increase in severity during active duty 
for training.  Although elevated blood pressure readings were 
noted in service in 1997, the readings were not noted to be 
associated with any symptoms.  The Board also notes that the 
appellant has indicated that her duties during her short 
periods of active duty for training were similar to her 
duties in her civilian occupation.  Therefore, there is no 
reason to believe that the activities in service would have 
had the effect of causing any permanent increase in severity 
of her blood pressure readings.  When examined in its 
entirety, the Board must conclude that the appellant's 
service did not aggravate her preexisting hypertension.  See 
Maxson v. West, 12 Vet. App. 453, 458-59 (1999) (holding 
evidence showing permanent increase in disability during 
service is required and consideration of a presumption of 
aggravation is not for consideration until permanent increase 
in disability has been established).   

Although the appellant is a registered nurse, there is no 
indication that she has any specialized training in the area 
of cardiovascular disease.  Therefore, her own opinion that 
hypertension was incurred in service does not provide support 
for the claim.  See Black v. Brown, 10 Vet. App. 279 (1997) 
in which the Court held that an opinion by a veteran's wife, 
who was trained as a nurse, was not probative medical 
evidence as she had no special knowledge regarding 
cardiology.  Thus, the record contains no competent medical 
evidence that the onset of the appellant's hypertension was 
during a period of active duty service, or that her 
disability from hypertension worsened during a period of 
active duty service.  Accordingly, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.


ORDER

Service connection for hypertension is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

